DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
2.	Claims 21-23 and 25-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4, 6-8 and 11 of prior U.S. Patent No. 8,224,608 B1, in view of Burke et al. (US 20080078232 A1).
Below is a comparison between claims in cases involved in this double patenting rejection:
#16/292,710 (hereinafter ‘710) claims
US 8,224,608 B1 (hereinafter ‘608) claims
21.  A breathalyzer, comprising: 

an alcohol sensor to receive a breath air sample and comprising a sensor circuitry to detecting changes in conductivity based on an alcohol concentration in the breath 





a processing unit to determine an accuracy of the alcohol sensor using a user's body as a simulator in a monitoring mode by receiving a BAC measurement from the alcohol sensor based on the breath sample provided by the user at a sample time, the sample time determined based on a time to a predetermined calibration point from a drink start time; to determine a reference point from the BAC measurement; and to determine a BAC reading based on the BAC measurement by the alcohol sensor and pre-stored calibration data in an operation mode; and 












a screen to display the BAC reading and other information to the user.  







an alcohol sensor for receiving a breath air sample and measuring percent blood alcohol concentration (BAC %) based on analysis of the breath sample; 



a non-volatile memory for storing calibration data of the alcohol sensor comprising one or more reference points; 

a processing unit for operating the breathalyzer in two modes: (A) a calibration mode to calibrate the breathalyzer using the user's body as a simulator by receiving information regarding a metabolism rate of the user, type and amount of alcohol consumed by the user, and a drinking start time; determining maximum alcohol level from the type and amount of the alcohol consumed by the user; determining a sample time to receive a breath sample from the user based on a time to a predetermined calibration point from the drinking start time calculated using the metabolism rate of the user and the maximum alcohol level; receiving a BAC % measurement from the alcohol sensor based on the breath sample provided by the user at the sample time to provide a reference point; and storing the reference point; and (B) an operation mode to provide a BAC % reading based on the BAC % measurement by the alcohol sensor and the calibration data stored in the non-volatile memory; 

a display for displaying the BAC % reading and other information to a user; and 

a housing to house the processing unit, the alcohol sensor, the non-volatile memory and the display.






6. The calibrating breathalyzer of claim 5, wherein the processing unit receives BAC % measurement from the alcohol sensor based on the breath sample provided by the user at a predetermined interval until a statistically significant number of measurements are obtained to determine the metabolism rate of the user.

7. The calibrating breathalyzer of claim 6, wherein the processing unit alerts the user to provide the breath sample at the predetermined interval by an alarm or a message on the display.

25. The breathalyzer of claim 21, wherein the breathalyzer is one of the following: a portable breathalyzer, a coin-operated breathalyzer, a key-chain breathalyzer, or a car ignition breathalyzer.  

26. The breathalyzer of claim 21, wherein the breathalyzer is one of the following processor-based devices: a tablet, a laptop, a personal computer, a cell phone, a GPS navigation device, a digital camera or a personal digital assistant.  

8. The calibrating breathalyzer of claim 1, wherein the breathalyzer is one of the following: a portable breathalyzer, a coin-operated breathalyzer, a key-chain breathalyzer, or a car ignition breathalyzer.

11. The calibrating breathalyzer of claim 1, wherein the breathalyzer is one of a following processor based device: a tablet, a laptop, a personal computer, a cell phone, a GPS navigation device, a digital camera or a personal digital assistant.



A literal comparison between claims 21-23 and 25-26 in the instant application ‘710 and the claims 1, 4, 6-8 and 11 in the patent ‘608 indicates that the conflicting claims are not patentably distinct from each other because the claims of ‘608 encompass all of the subject matter of claims 21-23 and 25-26 of the present application ‘710, except the limitations discussed as follows:
said alcohol sensor comprising a sensor circuitry to detecting changes in conductivity. Claims of ‘608 do not cover this feature.
Burke discloses a breathalyzer (Abstract), comprising: an alcohol sensor to receive a breath air sample and measuring blood alcohol concentration (BAC) based on the breath sample (para. 0026); wherein the alcohol sensor comprising a sensor circuitry to detect changes in conductivity based on an alcohol concentration in the breath sample (para. 0034); wherein the detected changes in conductivity are converted to voltage values representing the blood alcohol content of the user (Abstract).
Since ‘608 and Burke are in the same field of endeavor (breathalyzer comprising alcohol sensor to measure blood alcohol concentration in received breath air sample), and Lee teaches the general condition of the alcohol sensor having alcohol concentration detection function (page 1, last paragraph, page 2, last paragraph), it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Burke alcohol sensor, having a sensor circuitry for detecting changes in conductivity based on alcohol concentration in the breath sample, to the Lee breathalyzer to arrive the claimed invention. A skilled person in the art would practice such modification without exercising any inventive skill since it is deemed that such modification relates to a mere intended use of a known technique to a specific instance. And, doing so would provide a breath test device or breathalyzer that is easy to use yet accurate in its results (Burke, para. 0011). As such, the combination of ‘608 and Burke renders the claimed invention obvious.

Claim Rejections - 35 USC § 103

 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.	Claims 21-23 and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 100752400 B1, machine translation of English) in view of Burke et al. (US 20080078232 A1).
	Regarding claim 21, Lee discloses a breathalyzer (Abstract), comprising: an alcohol sensor to receive a breath air sample and measuring blood alcohol concentration (BAC) based on the breath sample (page 2, 3rd to last paragraph: “An alcohol sensor connected to one end of the breathing inlet and measuring a voltage value changed by alcohol concentration included in the breathing; And an alcohol concentration detection module for storing the sensor output voltage measured by the alcohol sensor in a memory and determining blood alcohol concentration by the stored sensor output voltage”); a processing unit configured to determine: an accuracy of the alcohol sensor using a user's body as a simulator in a monitoring mode by receiving a BAC measurement from the alcohol sensor based on the breath sample provided by the user at a sample time (page 2, 7th paragraph: “Another object of the present invention is to compare the measured value measured by breathing before the operator breathing and the measured value measured after drinking alcohol concentration detection function that allows to measure the exact alcohol concentration according to the physical condition of the operator”; page 3, 5th paragraph: “The mode switching unit 310 compares the output voltage of the sensor stored in the calibration mode with the output voltage of the alcohol sensor 200 measured by the user's breathing after the calibration nd paragraph: “Another effect of the present invention is to compare the sensor output voltage caused by the operator's breath measured before drinking with the sensor output voltage caused by the operator's breath measured after drinking, so that the accurate alcohol concentration can be measured”), wherein the sample time is determined based on a time to a predetermined calibration point from a drink start time (page 5, 2nd paragraph – 6th paragraph); a reference point (e.g., the lowest output voltage or the reference voltage Vbase) from the BAC measurement (page 5, 4th paragraph: “As such, after generating the reference voltage Vbase by the initial output voltage and the lowest output voltage read from the memory 330, the lookup table generator 340 forms a basic data for determining blood alcohol concentration. Create In this case, the lookup table is preferably generated for each concentration”); and a BAC reading based on the BAC measurement by the alcohol sensor and pre-stored calibration data in an operation mode (page 5, 2nd to 6th paragraphs; also see page 6: “The test mode: Generate a lookup table that is the basis of concentration detection based on the initial output voltage and the lowest output voltage stored in the memory, activate the alcohol sensor with a notification signal notifying notification of breath injection through the breath inlet, and measure it in a timer; And determine the minimum test voltage measured by the alcohol sensor during the user's breathing injection time at the sensor output voltage determining unit, and determine the blood alcohol concentration by comparing the minimum test voltage with the lookup table. Vehicle navigation system with a concentration detection function”); and a screen to display the BAC reading and other information to the user (page 3, last paragraph: “The alcohol nd to last paragraph).
Lee’s alcohol sensor (200) determines the blood-alcohol level of the user by measuring a voltage value which varies with the alcohol concentration included in the breathing air of the user (page 3, 2nd to last paragraph). Lee does not mention explicitly the details of the alcohol sensor including: said alcohol sensor comprising a sensor circuitry to detecting changes in conductivity based on an alcohol concentration in the breath sample.
Burke discloses a breathalyzer (Abstract), comprising: an alcohol sensor to receive a breath air sample and measuring blood alcohol concentration (BAC) based on the breath sample (para. 0026); wherein the alcohol sensor comprising a sensor circuitry to detect changes in conductivity based on an alcohol concentration in the breath sample (para. 0034); wherein the detected changes in conductivity are converted to voltage values representing the blood alcohol content of the user (Abstract).
Since Lee and Burke are in the same field of endeavor (breathalyzer comprising alcohol sensor to measure blood alcohol concentration in received breath air sample), and Lee teaches the general condition of the alcohol sensor having alcohol concentration detection function (page 1, last paragraph, page 2, last paragraph), it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Burke alcohol sensor, having a sensor circuitry for detecting changes in conductivity based on alcohol concentration in the breath sample, to the Lee 
Regarding claim 22, Lee discloses: wherein the processing unit modifies the sample time by a predetermined lag time for alcohol to be present in user's circulatory system after alcohol consumption by the user (page 5, 2nd to last paragraph).  
Regarding claim 23, Lee discloses: wherein the processing unit alerts the user at a predetermined time before the sample time to provide the breath sample for calibrating the alcohol sensor by an alarm or a message on the screen (page 3, 2nd paragraph: “… the calibration mode is a primary signal for activating the alcohol sensor with a notification signal for notifying the breath injection through the breath inlet and measuring it in a timer”; page 4, last paragraph: “It is preferable to display a notification signal for notifying the injection of the user with the alcohol”); and wherein the processing unit receives BAC measurements from the alcohol sensor based on the breath samples provided by the user at a predetermined interval until a statistically significant number of measurements are obtained (page 5, 2nd to last paragraph).  
Regarding claim 25, Lee discloses: wherein the breathalyzer is a car ignition breathalyzer (Abstract; page 1, last paragraph).  
Regarding claim 26, Lee discloses: wherein the breathalyzer is one of the following processor-based devices: a tablet, a laptop, a personal computer, a cell nd to last paragraph).  
Regarding claim 27, Lee discloses: wherein the processing units determines the accuracy of the alcohol sensor before providing the BAC reading (page 3, 2nd to last paragraph: “ … a calibration mode in which the alcohol concentration detection module measures a reference concentration of user breathing through the alcohol sensor, and a calibration voltage measured in the calibration mode previously stored in a memory …”; page 4, 2nd paragraph: “The mode switching unit 310 compares the output voltage of the sensor stored in the calibration mode with the output voltage of the alcohol sensor 200 measured by the user's breathing after the calibration mode to measure and store the reference concentration of the user's breathing …”).
Regarding claims 28 and 29, Lee is silent on: wherein the sensor circuitry comprises a variable resistor configured to vary based on the alcohol concentration in the breath sample, wherein the sensor circuitry measures a resistance of the variable resistor to alcohol sensor to provide the BAC measurement.
The teaching of Burke includes: wherein the sensor circuitry comprises a variable resistor configured to vary based on the alcohol concentration in the breath sample (par0034: “The sensing element 58 comprises a variable resistor having a conductivity that varies depending on the temperature of the sensor and the concentration of alcohol vapors present”), wherein the sensor circuitry measures a resistance of the variable resistor to alcohol sensor to provide the BAC measurement (para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Burke alcohol sensor, including a variable resistor, to the . 
5.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (KR 100752400 B1, machine translation of English) in view of Burke et al. (US 20080078232 A1) as applied to claim 21 above, further in view of HONG et al. (KR 20100070198 A, machine translation of English).
Regarding claim 24, Lee in view of Burke is silent on: wherein the predetermined calibration point is at least one of the following: blood alcohol concentration of 0.01 or 0.02.  
HONG discloses an apparatus for calibrating breath alcohol analyzers, comprising: a predetermined calibration point which is at least one of the following: blood alcohol concentration of 0.01 or 0.02 (page 5, 4th paragraph).  
Since the feature in question is considered to be related to merely discovering or selecting an optimum value of the “predetermined calibration point” and Lee teaches the general condition of selectively switching between the “calibration mode” and the “test mode” or selectively setting the “predetermined calibration point” (page 3, 2nd to last paragraph, page 4, 2nd paragraph), it establishes a prima facie case of obvious modification (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Lee and Burke to arrive the claimed invention by specifying the “predetermined calibration point” to be a condition in which the blood alcohol concentration equals to 0.01 % BAC concentration, as taught by HONG.  A skilled person in the art would apply such modification without inventive step depending on practical considerations and 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862   

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864